Citation Nr: 0947750	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-39 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease, right knee (right knee 
disability).

2.  Entitlement to an evaluation in excess of 20 percent for 
synovial effusion with degenerative joint disease, left knee 
(left knee disability).

3.  Entitlement to service connection for right foot bone 
spur.

4.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals, right foot injury.  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to July 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004, February 2006, and August 
2006 rating decisions issued by a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In an August 2004 decision, the RO, in pertinent part, denied 
the Veteran's application to reopen a claim of entitlement to 
service connection for residuals, right foot injury, and 
denied entitlement to automobile and adaptive equipment or 
adaptive equipment only.  The Veteran filed a notice of 
disagreement in July 2005, and the RO issued a statement of 
the case in December 2005.  The Veteran filed a substantive 
appeal in December 2005 only with respect to the issues on 
appeal.  

In February 2006, the RO denied entitlement to service 
connection for right foot bone spur.  In August 2006, the RO 
denied entitlement to evaluations in excess of 20 percent for 
the Veteran's service-connected left and right knee 
disabilities.  The Veteran filed timely notices of 
disagreement with these claims and the RO issued statements 
of the case dated in August 2007.  The Veteran filed his 
substantive appeal with respect to these issues in October 
2007.  

In his October 2007 substantive appeal, the Veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge at the local regional office.  The Veteran 
was mistakenly scheduled for a DRO hearing, but in April 2009 
was rescheduled for a Board hearing on October 6, 2009.  The 
Veteran reported for the hearing, but was apparently turned 
away because he was carrying a gun and carrying fake law 
enforcement badges.  The next day, the Veteran contacted the 
RO and indicated that he did not want a hearing any longer 
and that he would await a decision from the Board.  Since 
that time, the Veteran has not requested the opportunity to 
testify at another Board hearing.  In light of the above, the 
Board finds that the request to testify at a Board hearing 
has been withdrawn.  See 38 C.F.R. § 20.704 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Initially, the Board notes that the Veteran's claims file 
contains a November 2001 notice from the Social Security 
Administration (SSA) reflecting an award of disability 
benefits.  Records related to this award, however, have not 
been associated with the Veteran's claims file.  The RO 
should obtain the entirety of the Veteran's SSA records.  See 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

The evidence of record reflects that the Veteran has 
undergone treatment at the Birmingham VA Medical Center 
(VAMC), and treatment records through October 2008 are on 
file.  The RO should obtain updated treatment records for the 
period October 2008 to the present.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

With regard to the Veteran's increased rating claims, the 
Board notes that the Veteran's last VA examination with 
respect to his service-connected knee disabilities is dated 
in April 2006.  Since that time, the record indicates that 
the Veteran's knee conditions may have worsened.  In this 
regard, the Board notes that the Veteran, in statements 
submitted to VA indicated that he was having worsening knee 
pain and was planning on having surgery on his left knee in 
October 2008 (the Veteran subsequently cancelled the 
surgery).  Medical records submitted by the Veteran dated in 
July 2009 also noted "worsening bilateral knee pain with 
worsening instability of the left knee."  Because the 
Veteran's last VA examination is over three and a half years 
old and because the medical evidence indicates that his knee 
disabilities may have worsened since his last examination, 
the Board concludes that the Veteran's claims must be 
remanded for the Veteran to undergo contemporaneous and 
thorough VA examinations.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

In the present appeal, the Veteran was not provided with 
notice of what type of information and evidence was needed to 
substantiate his claim of entitlement to automobile and 
adaptive equipment or for adaptive equipment only.  This case 
must therefore be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Finally, the Board observes that following the RO's issuance 
of the April 2009 Supplemental Statement of the Case (SSOC), 
the Veteran submitted additional evidence relevant to his 
knee and foot claims.  These medical records are dated in 
June and July 2009.  This evidence was not accompanied by a 
waiver of initial RO consideration.  In such a situation, the 
law requires that the RO initially consider the evidence, re-
adjudicate the claim, and issue an appropriate SSOC.  
38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Send the Veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the claim of entitlement to 
automobile and adaptive equipment or for 
adaptive equipment only.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the Veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  

2.  The RO should obtain updated VA 
treatment records from the Birmingham 
VAMC.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

3.  The RO should request the entirety of 
the Veteran's SSA records.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder.

4.  The Veteran should be scheduled for 
an appropriate VA examination in order 
to determine the severity of his 
service-connected right and left knee 
conditions.  All appropriate tests and 
studies, including X-rays and range of 
motion studies, should be conducted, 
and all clinical findings should be 
reported in detail.  The examiner 
should indicate whether the Veteran's 
knee conditions are productive of 
recurrent subluxation or lateral 
instability and if so, whether this is 
slight, moderate, or severe.  In 
addition, the examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the Veteran experiences 
functional loss during flare-ups of 
pain and/or weakness of his knees (to 
include with use or upon activity) as a 
result of the service-connected 
disabilities.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion on both 
flexion and extension.  

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  

5.  After the foregoing, the RO should 
readjudicate the issues on appeal, to 
include consideration of the evidence 
received in June and July 2009.  If any 
benefit sought on appeal remains 
denied, the Veteran should be furnished 
a SSOC and be afforded an appropriate 
opportunity for response before the 
claims file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


